I would first like to express my condolences to the Mexican Government and people after the earthquake.
I wish to express the gratitude of the Ivorian people for the great mobilization of countries gathered here that elected Côte d’Ivoire to the Security Council for the term 2018-2019. That election demonstrates, if that were necessary, the Assembly’s support for my country’s ongoing commitment to peace and dialogue.
It is also a call to share with the the Assembly and the world our experience in managing the emergence
from a crisis and in effective cooperation with the United Nations, as evidenced by the success of the United Nations Operation in Côte d’Ivoire. That peacekeeping operation, with its lessons learned, has been acknowledged by all as one of the few peacekeeping successes of our global Organization in the past few decades. It should serve as inspiration to the United Nations in its peace initiatives. That is why Côte d’Ivoire, as a non-permanent member of the Security Council — which status was just conferred by the Assembly — intends to promote fair and pragmatic compromises in the settlement of crises on the Council’s agenda.
In a world experiencing severe geopolitical turbulence and climate change, the theme of our session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is a call to action to strengthen peace in the world. We must conceive of a development model that is better balanced among the countries and more just among people. This theme us an urgent challenge to save our planet so that we can build the virtuous world we want for ourselves and for future generations.
From the discussions we held with all countries as we sought to promote our candidacy for the Security Council, we noted that there is an urgent need to respond to new global threats in order to achieve a lasting peace for all. More than ever before, it is time to act and to fulfil our commitments, so as to meet the expectations of our peoples with regard to security and development.
Since 2001, the global counter-terrorism architecture that our Organization set up has become considerably stronger in terms of law and the coordination of international action. Despite those encouraging developments, and the success of anti-terrorist operations by major Powers and their allies in the Middle East and, to a lesser extent, in Africa, the world is struggling to find a satisfactory collective response to terrorism. Under such conditions, those important successes will be in vain and the terrorist threat will remain a source of concern if Africa continues to be the weak link in the global fight against terrorism.
The major Powers must intensify their commitment to combating terrorism in Africa and must provide greater support to the efforts of the continent and the United Nations. We call for support for the Group of Five for the Sahel (G-5 Sahel), whose work is essential for the security of a large part of the African continent. For its part, Côte d’Ivoire will make support for the G5 Sahel and fighting terrorism in Africa one of the priorities during its term on the Security Council, since without stability there can be no development.
Global warming is a real concern. No country is immune to the devastating effects of climate phenomena, which are jeopardizing our countries’ peoples and economies. We must therefore act quickly and responsibly if we are to preserve our environment and our planet.
With regard to the Paris Agreement on Climate Change, my Government will live up to its signing of it and will seek, inter alia, energy transitions, the development of smart agriculture and the preservation and protection of the environment. It is urgent that every country, like Côte d’Ivoire, uphold its commitments voluntarily agreed to under the Paris Climate Agreement. In the same vein, developed countries must honour their commitments to finance the adaptation of the economies of the countries in the South to the impact of global warming. We must also be sensitive to the plight of many small island States. We must consider climate change a real threat to international peace and security. We must urgently take the right steps, including by adopting an international pact for the environment, which has been proposed by France.
Maintaining peace and security in the world also requires strict management of the issue of nuclear weapons. We must do our utmost within the Security Council to find a peaceful solution to the serious
nuclear tensions in the Korean peninsula. Any use of nuclear weapons in that region would demonstrate the moral bankruptcy of our civilization and the end of the era we are living in. It would run the risk of a nuclear conflict with unforeseeable consequences. I therefore call on the major Powers to show restraint and to enter into dialogue with North Korea, in order to create the conditions for a lasting de-escalation and to reassure the world with regard to maintaining peace and stability in that region.
All efforts to combat illegal immigration and human trafficking and smuggling have not put an end to those phenomena, which continue to engulf thousands of young people from African countries in the Mediterranean. On the contrary, they have contributed to the weakening of democracy and a rise of extremist feelings, even in established Western democracies.
To put an end to those dangerous migrations, developed countries, in particular countries and regions that receive migrants, must mobilize investments and resources needed to finance development in migrants’ countries of origin and transit so that their economies are able to offer jobs and opportunities to their youth. The fight against people smugglers in countries of origin should also be intensified. Furthermore, the international community must put an end to the war in Libya and dismantle terrorist groups and smugglers’ networks that continue to traffic in human beings.
In Côte d’Ivoire, the response to this scourge is focused on prevention by increasing awareness and assistance with return for those who attempt migration, as well as dismantling smuggling networks. The fight against illegal migration must respect existing international legal obligations that guarantee respect for the human rights and the fundamental freedoms of all migrants.
Building a peaceful and secure world remains our priority. Despite a difficult economic situation marked by a sudden drop in the price of cocoa, Côte d’Ivoire intends to honour its commitments in the framework of the implementation of the Sustainable Development Goals (SDGs). In the context of its priority development goals, Côte d’Ivoire has reached an average annual growth rate of 9 per cent per year over the past five years, thanks to sound macroeconomic policy, the work of Ivoirians, an improved business environment and significant investment.
We are now working to effectively distribute the fruit of that growth, particularly to the most destitute and the most vulnerable segments, all while seeking to transform the country. That is the essence of the 2016- 2020 national development programme and of the bold social reforms led by my Government. I would like to make an urgent appeal to all States and civil society organizations so that the international mobilization for the implementation of the SDGs does not fade. Developed nations must honour their commitments by contributing to financing for development in accordance with the Addis Ababa Action Agenda of the third International Conference on Financing for Development.
We must face the fact that the individual and, above all, collective responses of our countries to the main security challenges of our time are insufficient, even if we have achieved significant results in the fight against terrorism in certain theatres. The fact of the matter is that our world is vulnerable and no State can face the global threat alone. The rise of terrorism, the devastating effects of global warming and the persistence of nuclear tension, particularly in the Korean peninsula, have sorely tested our collective security architecture. We must therefore agree on the ways to strengthen and modernize it so as to enable our countries to respond jointly and effectively to the serious threats of our times.
We must also afford pride of place to conflict prevention in order to spare our people the exorbitant human and material cost of war. In that connection, I welcome the implementation of the Joint United Nations-African Union Framework for an Enhanced Partnership in Peace and Security, which will allow both institutions to work together closely during all stages of the cycle of conflict in a predictable, systematic and strategic manner.
Our Organization is at an important turning point in its history. It is facing significant challenges in the carrying out of its mission. It is therefore timely for my country to pledge its full support for the reforms called for by Secretary-General António Guterres, and to renew our faith in him. His reforms are steps in the right direction. They ought to be pursued in that same spirit, with the support of all countries. Côte d’Ivoire is ready to write a new page in its history at the United Nations after its election to the Security Council, thanks to the support of all. We must continue to work together in the interest of our Organization in order to advance the priority causes of our peoples.